
	

115 HR 1769 RH: San Luis Unit Drainage Resolution Act
U.S. House of Representatives
2017-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 253
		115th CONGRESS1st Session
		H. R. 1769
		[Report No. 115–349]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 28, 2017
			Mr. Valadao introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			October 16, 2017
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on March 28, 2017
		
		
			
		
		A BILL
		To affirm an agreement between the United States and Westlands Water District dated September 15,
			 2015, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the San Luis Unit Drainage Resolution Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Approval of agreement.
					Sec. 4. Relief from drainage obligation.
					Sec. 5. Drainage implementation.
					Sec. 6. Water delivery contracts.
					Sec. 7. Repayment obligations.
					Sec. 8. Transfer of title to certain facilities.
					Sec. 9. Compliance with applicable law.
					Sec. 10. No water supply or financial impacts on other Central Valley Project contractors.
					Sec. 11. Restoration Fund payments by Westlands Water District.
 2.DefinitionsIn this Act: (1)Central valley project improvement act of 1992 definitionsAs used herein, the terms repayment contractor, water service contractor, water service contract, exchange contractor, exchange contract, water rights settlement contractor, water rights settlement contract, refuge contractor, and refuge contract shall have the same meanings respectively as each of those terms has in title XXXIV of the Central Valley Project Improvement Act of 1992 (106 Stat. 4706).
 (2)Condition of shortageThe term Condition of Shortage means Condition of Shortage as that term is defined in existing San Luis Unit water service contracts. (3)Contracting officerThe term Contracting Officer means Contracting Officer as that term is defined in existing San Luis Unit water service contracts.
 (4)ProjectThe term Project means the Central Valley Project, owned by the United States and managed by the Department of the Interior, Bureau of Reclamation.
 (5)Project WaterThe term Project Water means all water that is developed, diverted, stored, or delivered by the Secretary in accordance with the statutes authorizing the Project and in accordance with the terms and conditions of water rights acquired pursuant to California law.
 (6)Repayment contractThe term repayment contract means the repayment contract converted under section 6(a). (7)San Luis ActThe term San Luis Act means the Act of June 3, 1960 (Public Law 86–488), and all Acts amendatory thereof and supplementary thereto.
 (8)San Luis UnitThe term San Luis Unit means those lands identified in section 1 of the San Luis Act. (9)SecretaryThe term Secretary means the Secretary of the Interior.
 (10)Westlands AgreementThe term Westlands Agreement means the Agreement between the United States and Westlands Water District August 2015, signed September 15, 2015. (11)WestlandsThe term Westlands means the Westlands Water District (including Broadview Water District lands annexed within Westlands Water District) located in Fresno and Kings Counties, California.
 3.Approval of agreementNotwithstanding any other provision of law, unless otherwise specified herein, the Westlands Agreement is approved and the Secretary is hereby directed to implement the terms and conditions of the Westlands Agreement.
 4.Relief from drainage obligationThe San Luis Act is amended as follows: (1)In the second sentence of section 1(a) after the words related facilities,, strike but and add but such features do not include distribution systems or drains within Westlands, and.
 (2)In the sixth sentence of section 1(a), by inserting the following at the end of the sentence before the period: , except that the provision of drainage or drainage service under section 1(a) shall not apply to lands within Westlands.
 (3)In section 5, by striking the first sentence and inserting Notwithstanding any other provision of law, the Secretary of the Interior shall have no duty to provide drainage or drainage service to Westlands. Westlands shall be responsible for the management of drainage water within its boundaries, in accordance with Federal and California law consistent with the Agreement between the United States and Westlands Water District August 2015, signed September 15, 2015..
 (4)In the first sentence of section 8 by striking the words other than distribution systems and drains,. (5)In the third sentence of section 8, strike everything between the word required through and including (b), inserting a period following the word unit, and striking the remainder of the proviso in section 8.
 5.Drainage implementationUpon enactment of this Act, and as provided in the Westlands Agreement, Westlands shall assume all legal responsibility for the management of drainage water within its boundaries in accordance with Federal and California law, provided that Westlands shall not discharge drainage water outside of its boundaries.
		6.Water delivery contracts
 (a)Contract conversionThe Secretary shall convert Westlands’ existing long-term or interim renewal water service contracts entered into under section 9(e) of the Act of August 4, 1939 (53 Stat. 1196), to a repayment contract under sections 9(d) and 9(c)(1) of the Act of August 4, 1939 (53 Stat. 1195, 1194), consistent with the Westlands Agreement. Such contract shall continue so long as Westlands fulfills its obligations under the contract.
			(b)Allocation decisions
 (1)Notwithstanding subsection (a) and as provided in the Westlands Agreement, the Secretary shall make allocation decisions in the Project affecting Westlands consistent with the requirements of all current or future enacted Federal law including, but not limited, to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), Reclamation law, and all decisions of the California State Water Resources Control Board establishing conditions on applicable licenses and permits for the Central Valley Project.
 (2)Conversion of Westlands’ contracts in subsection (a) shall not afford Westlands a greater or lesser right to an annual allocation of Project Water than it had prior to the conversion of its contract under this Act.
 (3)If there is a Condition of Shortage in the amount of water available for delivery to Westlands because of errors in physical operations of the Project, drought, other physical causes beyond the control of the Contracting Officer or actions taken by the Contracting Officer to meet legal obligations, no liability shall accrue against the United States or any of its officers, agents or employees for any damage, direct or indirect, arising therefrom.
				(c)Water service contract for Lemoore Naval Air Station
 (1)The Secretary shall enter into a contract under section 9(d) and 9(c)(1) of the Act of August 4, 1939 (53 Stat. 1195, 1194), with the Secretary of the Navy for the delivery of Project Water to the Lemoore Naval Air Station to meet the needs, as determined under paragraph (2), of Lemoore Naval Air Station, and all associated remaining repayment obligations owing to the United States on the date of enactment of this Act are discharged, and the Secretary shall certify that the lands within the Lemoore Naval Air Station are free from the ownership and full cost pricing limitations of Federal Reclamation law. Such contract shall continue so long as the Secretary of the Navy pays all applicable charges consistent with applicable law.
 (2)The contract amount of Project Water made available to the Lemoore Naval Air Station under the contract entered into pursuant to paragraph (1) shall be determined by the Secretary through technical analysis in cooperation with the Lemoore Naval Air Station.
 (3)In any year in which there may occur a Condition of Shortage in the amount of water available for delivery, the Contracting Officer shall allocate the available Project Water to Lemoore Naval Air Station in the same percentage as allocated to municipal and industrial water service contractors in the San Luis Unit of the Project.
				7.Repayment obligations
 (a)Suspension of capital obligationUpon enactment of this Act, Westlands’ capital repayment obligation and payments under its existing water service contracts and the April 1, 1965, repayment contract between the United States and Westlands (contract numbered 14–06–200–2020–A) as further defined in subsection (d), shall be suspended until the execution of the section 9(d) repayment contract referenced in section 6(a) of this Act, and upon execution of the section 9(d) repayment contract, Westlands shall receive a credit against future operation and maintenance costs payable to the United States in the amount of the capital costs under the existing water service contracts and the 1965 Repayment Contract paid by Westlands between the date of the Westlands Agreement and the date of enactment of this Act.
 (b)CostsCosts incurred by the United States for purposes of re-evaluating, planning, or providing drainage service to Westlands shall be non-reimbursable as set forth in paragraph (9)(C)(iv) of the Westlands Agreement.
			(c)Relief of capital repayment obligations
 (1)Upon the date of execution of the section 9(d) repayment contracts referenced in section 6(a) of this Act, and as set forth in the Westlands Agreement, Westlands shall be relieved of—
 (A)its capital repayment obligations under the June 5, 1963, water service contract between the United States and Westlands (contract number 14–06–200–495–A) providing for water service, or any renewals thereof, and any water service contracts assigned to Westlands, Westlands Distribution District No. 1, and Westlands Distribution District No. 2 existing as of the date of execution of the Westlands Agreement; and
 (B)Westlands shall be relieved of any remaining repayment obligation under the April 1, 1965, repayment contract between the United States and Westlands (contract numbered 14–06–200–2020–A).
 (2)Repayment relief granted in paragraph (1) shall not extend to Westlands’ operation and maintenance obligations, whether payable to the United States or to an operating non-Federal entity, or to construction costs or other capitalized costs not yet allocated to or incurred by Westlands as of the date of the Westlands Agreement, respectively, including, but not limited to costs attributable to the Folsom Safety of Dams modifications, or the B.F. Sisk corrective action study, or any Safety of Dams or to the repayment of future capital costs incurred after the date of execution of the Westlands Agreement.
 (3)Central Valley Project construction costs or other capitalized costs allocated to Westlands after the date of the Westlands Agreement, and properly assignable to Westlands, shall be repaid in not more than 5 years after notification of the allocation of such amount of less than $5,000,000. If such amount is $5,000,000 or greater, such cost shall be repaid as provided by applicable Reclamation law. Any additional costs that may have been assigned to Westlands pursuant to paragraph (9)(C)(iv) of the Westlands Agreement related to the Central Valley Project final cost allocation shall be non-reimbursable.
				(d)Applicability of certain provisions
 (1)Reclamation reform actUpon discharge of the capital repayment obligation as provided in subsection (c), the provisions of section 213(a) and (b) of the Reclamation Reform Act of 1982 (96 Stat. 1269) shall be deemed to apply to lands in Westlands, and the ownership and full cost pricing limitations in any provision of Federal reclamation law shall not apply to lands in Westlands notwithstanding the subsequent allocation of construction costs or other capitalized costs to Westlands. These exemptions shall be carried out in accordance with the process set forth in the Westlands Agreement.
 (2)Other provisionsNothing in this Act is intended to relieve Westlands of any other obligations under Reclamation law including Restoration Fund charges pursuant to section 3407(d) of Public Law 102–575.
				8.Transfer of title to certain facilities
 (a)In generalUpon the execution of the section 9(d) repayment contract, or as soon thereafter as practicable, the Secretary shall transfer to Westlands title to:
 (1)San Luis Canal System, excluding the main canal which is integrated with the California Aqueduct. These appurtenant features include:
 (A)Internal water distribution system within Westlands, including approximately 1,045 miles of buried pipeline.
 (B)Pumping plants within Westlands, including: San Luis Canal Left and Right Bank pumping plants which includes but is not limited to, Pumping Plants P1 through P38 located at the head end of the gravity laterals to supply the head required for the P laterals; and pumping plants, tanks, reservoirs, and re-lift pumping plants to serve lands west of the San Luis Canal; and Pumping Plant 7.05 off Lateral 7.
 (C)Related structures, appurtenances, pumping plants, pumps, motors, meters, valves, tanks, transformers and electrical equipment as specifically identified through the title transfer process of federally owned facilities, equipment, and real property.
 (2)Mendota Pool diversion facilities operated by Westlands, including: (A)Inlet Canal from the Fresno Slough.
 (B)Pumping plants 6–1, 6–2, 7–1, 7–2. (C)Related structures, appurtenances, pumps, motors, meters, valves, tanks, transformers and electrical equipment as specifically identified through the title transfer process of federally owned facilities, equipment, and real property.
 (3)Pleasant Valley System, including: (A)Intake canal and pipeline.
 (B)Pleasant Valley Pumping Plant. (C)Coalinga Canal, including related check structures, turnouts, and headworks.
 (D)Pleasant Valley distribution system and pumping plants along the Coalinga Canal. (E)Related structures, appurtenances, pumps, motors, meters, valves, tanks, transformers and electrical equipment as specifically identified through the title transfer process of federally owned facilities, equipment, and real property.
 (4)Drainage collection system, including: (A)Carrier and collector pipelines, sumps, and sump pumps.
 (B)San Luis Drain from Sta 6678+45 to Sta 8520+22.87 (Crossing with DMC to Laguna Ave. crossing). (C)Related structures, appurtenances, pumps, motors, meters, valves, tanks, transformers, and electrical equipment as specifically identified through the title transfer process of federally owned facilities, equipment, and real property.
 (5)Tranquillity Field Office, including: (A)Buildings at 32650 West Adams Avenue, Tranquillity, CA 93668.
 (B)All related fixtures and furnishings as specifically identified through the title transfer process of federally owned facilities, equipment, and real property.
 (6)Huron Field Office, including: (A)Buildings at 32450 South Lassen Avenue, Huron, CA 93234.
 (B)All related fixtures and furnishings as specifically identified through the title transfer process of federally owned facilities, equipment, and real property.
 (7)All real property interests held by the United States in lands underlying or otherwise associated with the facilities and equipment listed in this subsection, including all fee title, easements, and rights of way.
 (b)Transfer of titleExcept as specifically provided in this Act, any transfer of title to the Pleasant Valley Pumping Plant, the Coalinga Canal, and any associated facilities shall not relieve any other Project Water service or repayment contractor of the requirement to pay any allocated costs associated with those conveyance or pumping facilities that are properly allocated to those contractors under existing law and Project rate setting policies.
 (c)Condition of transferUpon transfer of title to any facilities pursuant to this section, Westlands shall, as a condition to such transfer, formally agree that as of the date of transfer—
 (1)to hold the United States harmless and indemnify the United States for any and all claims, cost, damages, and judgments of any kind arising out of any act, omission, or occurrence relating to the transferred facilities, except for such claims, costs, damages arising from acts of negligence committed by the United States or by its employees, agents, or contractors, prior to the date of title transfer, for which the United States is found liable under the Federal Tort Claims Act; and
 (2)the United States shall have no responsibility for correcting and financing any repairs or deficiencies that may exist at the time of or following title transfer.
 (d)Applicable LawThe Secretary shall transfer title pursuant to this section consistent with all applicable Federal Reclamation policies and procedures. The Secretary and Westlands shall comply with all applicable requirements under Federal and California law before title to a facility is transferred pursuant to this section.
 9.Compliance with applicable lawIn implementing the measures authorized by this Act, the Secretary shall comply with all applicable Federal laws, rules, and regulations, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), as necessary.
 10.No water supply or financial impacts on other Central Valley Project contractorsImplementation of this Act and the Agreements authorized thereunder shall not— (1)result in the involuntary reduction in the contract water allocation to any Project water service or repayment contractor, water rights settlement contractor, exchange contractor, or refuge contractor including contractors in the Friant Division of the Project;
 (2)modify, amend or affect any of the rights or obligations of the parties to any Project water service or repayment contract, water rights settlement contract, exchange contract, or refuge contract, including contracts in the Friant Division of the Project;
 (3)alter the repayment obligation, if any, of any Project— (A)water service or repayment contractor;
 (B)settlement, refuge, or exchange contractor; or (C)preference power contractor receiving water or power from the Project, or shift any costs to such contractors that would otherwise have been properly assignable to Westlands, including operations and maintenance costs, construction costs, or other capitalized costs allocated to Westlands after the date of this Act;
 (4)impair the ability of the United States to implement the Stipulation of Settlement approved by the district court in Natural Resources Defense Council, et al. v. Rogers, et al. (Case No. CIV S–88–1658 (LKK/GGH) E.D.Cal.), on October 23, 2006, as authorized to be implemented by title X of Public Law 111–11, including the Restoration Goal and Water Management Goal; and
 (5)diminish, impair, or otherwise affect in any manner any priorities for the allocation, delivery or use of water under applicable law, including any purposes of use and priorities established by sections 3402 and 3406 of the Central Valley Project Improvement Act (Public Law 102–575; 106 Stat. 4706, 4714).
 11.Restoration Fund payments by Westlands Water DistrictFor any year in which the allocation of water for south-of-Delta Project long-term water irrigation service contractors or irrigation repayment contractors is greater than 75 percent, the Secretary shall calculate for Westlands a per acre foot Restoration Fund payment based on a projection that Westlands would take delivery of the full allocation made to south-of-Delta Project long-term water service contractors or repayment contractors.
		
	
		October 16, 2017
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
